DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-16, and 23-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites, lines 3-4, “collecting, by the processing circuitry, sensor data from the analyte sensor when at least partially inserted into interstitial fluid of a user”. As currently recited, the sentence implies that the collection is done when the processing circuitry is inserted, not the analyte sensor. Correction is required.
	As to claim 3, it is noted that claim 1 recites the obtaining of a shelf duration, while claim 3 recites the “determining” of the shelf duration. It is unclear if there’s a difference between the shelf duration, and if not, if claim 3 actually further limits claim 1 in any manner. The claim would also be subject to a 112(d) rejection should that be the case.
	As to claim 4, the claim recites the shelf duration is related to before the sensor is inserted “into the human body”. As claim 1 now recites that the sensor is inserted “into interstitial fluid”, it is unclear whether these insertions are considered to be the same point in 
	As to claim 8, it is unclear whether the “one or more parameters” refers to the same as “the at one parameter” of claim 1 or not. If so, they should use the same terminology for consistency and clarity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-16, and 23-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 2012/0265037) in view of Hoss et al. (US 2011/0021889).
As to claim 1, Bohm teaches a method of adjusting analyte sensor data, comprising 
Storing at least one parameter including a slope associated with the sensitivity of an anlyte sensor ([0275], [0280]), collecting sensor data with an analyte sensor at least partially inserted into interstitial fluid, data indicative of level of analyte ([0306], [0381-0388]); adjusting, with processing circuitry ([0314]),  the sensor data to compensate for a shelf duration ([0396-0420], in particular [0406]); and outputting an analyte level representative of the adjusted sensor data ([0347]).
Bohm does not necessarily teach the adjusting comprises adjusting the slope associated with the sensitivity of the analyte sensor. However, Bohm teaches that the sensor’s sensitivity can change or drift as a function of time ([0275]). Hoss teaches analyte sensors that is known to have predictable shelf life sensitivity drift, and further teaches that in sensors with drift, a drift 
As to claim 3, Bohm teaches the first duration of time is the shelf duration, the method further comprising determining the shelf duration with processing circuitry ([0406]).
As to claim 4, Bohm teaches the shelf duration is representative of a period of time after the analyte sensor was manufactured and before the analyte sensor was inserted into the human body ([0406] - time between when the sensor was manufactured and/or shipped and when the sensor is implanted).
As to claim 5, Bohm teaches the shelf duration includes the entire time the analyte sensor was in a packaged state prior to insertion into the human body ([0406] - time between manufacturing and implantation includes the entire time the sensor would have been in a packaged state).
As to claim 6, Bohm teaches a wait period implemented such that the shelf duration is representative of a time period less than the entire time the analyte sensor was in a packaged state prior to insertion ([0406] - use of the time period between “shipping” and implantation results in a calculated shelf duration that is less than the entire time that the sensor is packaged).

As to claim 8, Bohm teaches that the sensor has sensitivity that can be partially represented by a slope and/or an intercept, and wherein adjusting, with processing circuitry, the sensor data to compensate for the shelf duration comprises adjusting at least one of the slope and the intercept ([0274], [0398]).
As to claim 10, Bohm teaches collecting temperature data representative of a plurality of temperatures to which the analyte sensor was subjected during the shelf duration ([0451-0456], [0269] - temperature while the sensor is in a package)
As to claim 11, Bohm teaches adjusting the sensor data to compensate for shelf duration and the plurality of temperatures ([0398]).
As to claim 12, Bohm teaches the first duration of time is the wear duration, the method further comprising determining the wear duration with processing circuitry ([0269] - estimate changes or drift in sensitivity which is determined by elapsed time since the start of sensor session).
As to claims 13 and 14, Bohm teaches the wear duration is representative of a period of time during which the analyte sensor is at least partially inserted into the human body ([0269] - start of sensor session implies implantation).
As to claim 15, Bohm teaches a wait period is implemented such that the wear duration begins a period of time period after insertion of the analyte sensor into the human body ([0285] - changes in sensitivity at certain time periods after sensor session results in changes in the determination of determining sensitivity, and therefore effectively implements a wait period).

As to claim 23, Bohm teaches adjusting the sensor data with a function comprising an adjustment parameter and a value representative of time ([0397] - such a feature is inherent as Bohm teaches time being a factor and obtaining outputs to a conversion function 2408 to adjust the data).
As to claim 24, Bohm teaches the use of codes to determine the adjustment parameter ([0403]).
As to claim 25, Bohm teaches communicating the code from a sensor control device to a reader device ([0429]), decoding the code to determine the adjustment parameter ([0429]), and adjusting the sensor data ([0397]).
As to claim 26, Bohm teaches the use of a shelf duration ([0406]).
As to claim 27, Bohm teaches a shelf duration less a wait period ([0406]).
As to claim 28, Bohm teaches adjusting the sensor data without decoding the adjustment factor (Bohm does not have any teachings of requiring coding of the adjustment factor).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791